Case: 19-13884    Date Filed: 09/30/2020   Page: 1 of 5



                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13884
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:04-cr-14029-KAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

CHARLES BRAYE,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (September 30, 2020)



Before GRANT, LUCK, and EDMONDSON, Circuit Judges.
                   Case: 19-13884       Date Filed: 09/30/2020      Page: 2 of 5



PER CURIAM:



         Charles Braye, a federal prisoner proceeding through his lawyer, appeals the

district court’s denial of his request for a sentence reduction under the First Step

Act of 2018. * No reversible error has been shown; we affirm.

         In 2004, a federal grand jury returned an indictment charging Braye with

possession with intent to distribute “five grams or more” of crack cocaine, in

violation of 21 U.S.C. §§ 841(a), (b)(1)(B) (Count 1), and with possession of a

firearm during a drug trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A)

(Count 2). Braye pleaded guilty to both counts pursuant to a written plea

agreement. The plea agreement listed the amount of crack cocaine involved in

Count 1 as “5 grams or more.”

         During Braye’s plea hearing, the government described the factual basis for

the plea agreement. Among other things, the government said that the total weight

of crack cocaine seized from Braye was 30.3 grams. Braye agreed with the

government’s factual basis and pleaded guilty.

         The Presentence Investigation Report (“PSI”) calculated Braye’s base

offense level as 28 based on a finding that Braye was responsible for 30.3 grams of

crack cocaine. The PSI then applied a career-offender enhancement under


*
    First Step Act of 2018, Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222.
                                                  2
               Case: 19-13884    Date Filed: 09/30/2020    Page: 3 of 5



U.S.S.G. § 4B1.1(b) and a 3-level reduction for Braye’s acceptance of

responsibility. Based on the resulting total offense level of 31 and a criminal

history category of VI, Braye’s advisory guideline range was calculated as 262 to

327 months’ imprisonment.

      The district court sentenced Braye to 262 months for Count 1, plus a

consecutive 60-month sentence for Count 2. We later dismissed Braye’s direct

appeal as barred by the valid appeal waiver contained in Braye’s plea agreement.

      In August 2019, Braye filed a counseled motion to reduce his sentence under

section 404 of the First Step Act. Braye sought a sentence of either time-served

(182 months) or 210 months, which he said would be sufficient to achieve the

goals of sentencing under 18 U.S.C. § 3553(a).

      The district court denied Braye’s motion in September 2019. The district

court first concluded that Braye was ineligible for a sentence reduction under the

First Step Act. The district court determined that -- based on the amount of crack

cocaine Braye admitted to possessing (30.3 grams) -- Braye’s advisory guidelines

range would remain unchanged. The district court also said that Braye’s admitted

drug quantity would still trigger the same statutory penalties after passage of the

Fair Sentencing Act of 2010.

      In the alternative, the district court also denied Braye’s motion for a reduced

sentence for this reason:


                                          3
               Case: 19-13884     Date Filed: 09/30/2020    Page: 4 of 5



      Moreover, even if Defendant is considered eligible for consideration
      of a reduction of his sentence, this Court does not believe defendants
      who admitted having sufficient quantities of cocaine base to trigger
      the statutory penalties now in effect after the passage of the Fair
      Sentencing Act should be treated differently than those being charged
      under the law currently in effect. Hence, even if Defendant is eligible
      under the First Step Act for a sentence reduction, the Court would
      exercise its discretion under 18 U.S.C. § 3553(a) to deny Defendant a
      reduction of his sentence.


      After the district court denied Braye relief under the First Step Act -- and

while this appeal was pending -- we issued our decision in United States v. Jones,

962 F.3d 1290 (11th Cir. 2020), in which we addressed the meaning and proper

application of section 404 of the First Step Act. Based on Jones, the government

now concedes that Braye’s Count 1 drug offense constitutes a “covered offense”

under section 404(a) of the First Step Act and, thus, that Braye is eligible for a

reduced sentence. We agree that -- under Jones -- the district court erred in

concluding that Braye was ineligible for relief under the First Step Act.

      That Braye is eligible for a reduced sentence under the First Step Act does

not mean, however, that he is entitled to relief. The district courts retain “wide

latitude to determine whether and how to exercise their discretion” in granting a

sentence reduction. Jones, 962 F.3d at 1304. In exercising that discretion, district

courts may consider “all the relevant factors,” including the 18 U.S.C. § 3553(a)

sentencing factors. Id. We review for abuse of discretion the denial of an eligible

movant’s request for a reduced sentence under the First Step Act. Id. at 1296.
                                           4
               Case: 19-13884     Date Filed: 09/30/2020    Page: 5 of 5



      Here, the district court explicitly determined that -- to the extent Braye was

eligible under the First Step Act -- the district court would exercise its discretion to

deny Braye’s motion for a sentence reduction based on the section 3553(a) factors.

In particular, the district court discussed the nature and circumstances of Braye’s

offense and the need to avoid unwarranted sentencing disparities among similarly-

situated defendants.

      Braye raised no challenge to the district court’s alternative ruling in his

initial appellate brief. When -- as in this case -- “an appellant fails to challenge

properly on appeal one of the grounds on which the district court based its

judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” See Sapuppo v. Allstate

Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014).

      AFFIRMED.




                                           5